Case 4:19-cv-02026 Document1 Filed on 06/05/19 in TXSD Page 1 of 17

 

 

 

 

Uni
Southa Sta
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) SUuther n Disies Courts
PILE D Sxas
UNITED STATES DistRicT Court UN Q5 2019
for the
Davia y Bradley, oy
District of *SI6rk of Court
Division
) Case No.
—— . (to be filled in by the Clerk's Office)
Je Sh Ace l Wo bh; &. »
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint.
{f the names of all the plaintiffs cannot fit in the space above, )
Please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V. )
)
)
aT aN ut )
The State ot Tleros S€2 ottache )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
naines of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names. Do not ittclude addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

forma pauperis,

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should wot contain: an individual’s full social
security nurhber or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or dn application to proceed in

 

 

Page | of If
Case 4:19-cv-02026 Document1 Filed on 06/05/19 in TXSD Page 2 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
L. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name OesMuen Tw: hug

All other names by which

 

 

 

 

 

you have been known: TJoshun Anthony Tow hi,
ID Number STN 9209 oS fo, ! 196 5e 615 1199
Current Institution Haas fou aty Sher, ffs Office Fel
Address lLoo Baker $4
Houston TexaS VJeo 2.
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name The Stete of Texas
Job or Title (ifknown) oo
Shield Number
Employer ;
Address Hoo Cungcert Ave
Austin Tekas 19 Jal
City State Zip Code

i] Individual capacity | Official capacity

Defendant No. 2

 

 

 

 

 

Name Teves Depuctment of Ciminal Justice, AbA Texas =
dotror-Fitteqifkrown) - Coct@tianal fadAusteies
Shield Number
Employer
Address Pio. Bur YO 13
Hut ville Tor _11342-
City State Zip Code

val Individual capacity Official capacity

Page 2 of 11
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 3 of 17

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

Ik

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 4
Name
Shield Number
Employer
Address

(sec Attache & \

Basis for Jurisdiction

Ha Cis County ' Te xa5

 

 

G 0 Motiinn Prcstawic Hees covaty Dotast cack.
BO Cacglink . Ho 13 tow _
Housten Teter

City State Zip Code
Individual capacity [x] Official capacity

Texos Deputment sf Law er foreme 4s inciudiag The fede rat-
- Bateau of Fnvehigad oot ‘

 

 

(Valour) 1 Justice Pork dave

uytim TEX m5 7
City State Zip Code

Individual capacity Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A, Are you bringing suit against (check all that apply):

[A Federal officials (a Bivens claim)

Vv State or local officials (a § 1983 claim)

B, Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

See aterhed
Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?
Ste artbeched

Page 3 of 11
nt 1

nT emtied See tion TL. Dele aon, f wr
eneneted -O2036 TF Qeten We on 06/05/19 in TXSD Page 4 of 17

Tove Toosheg

Wo

pa. State BR Tatas

py

C i wet Ue

Deltas vo D

i Want

5 hu ald \ ayn 00(

Cm er

odd ess [urkiier| [6% AW JACIA

N avek

Sk cé ick Nuwhe]

Employ er

‘eee ad Mess

stables off, ch (7° Ln Aion oflicers}

Hairs « County COS
UN Anon Nam OO

faci County Tees / Con stab els E othree

NTo, tory tor, Tetes 1t007-

fa] [Nalvidnal Cape Cty ira otticicl Capos *

Lefendent No le
Hatt s Couns SHER T Fi
4 j lua kitevsin) (esmk toven | crm (unichwwa ), lv knows), \, (4 53a

Hats County teas | s SHE Eg I 5 Depar pment
{
S a No Da acyate flevston
(2% Pak er St. “peslon Te tics 77002) TO} No San Jaca

ms OFF vce JATL (seven un kno oe

Tekes T1002
, , (os . ty
[A] Nat vidal Capacity (el OLP cial Cape city

 
Cas

Nd.

Claim # 4

A).
Clary HO

[Apleched! Sectis aoe : cisdiction 2 (£3
Pp Tie ode +1 TE AO} NG ed Bosse Fee SS Page 5 er

Testun We ig

Vs ; Ce Loy ¥ y
nN wT a A hy eo SE
The ste OF “Texed € ~

The State of Tuas- Has browght fiivolous end Maliciond Charger

ainst Plantive:

Has denied freedom of Opeech «

Lacted iA tS (Judicva | process to protect plantve Lrovm, tin post
nse

Created @ flodtle CA Uiac ment

Vrovided mafhetive atristance of Counsel.

failed to Protect Placntver Status oF Seon omnelig disad vantaged Monee ta,

Luts to Divvide a Communicahi m prbsl Yat has access tr HO World Wide
Web, for The incacceraked

Tetor Departmint of Cominal Sustee, Al» Known 8 Tatar

Voccectional industties. 7 fetes fo éstablish ¢@ pige ; Tot bedoral

Minium Wane; oud Provide an bcc upo-trenal Sate ty Health Admn-

Waeahion approver Webing Conditim’s, (t forced Labor Wor Kers)
PleintiWe Was Suloyected tO Unhumane Ivins Can Actor.
Pleatve Was Sulpyectea WD Cruel ond UnvS ual panshment TE.

Phys: cal abuse - adminsterea from Detention officers and pose

LC co lS.

Denied my freedom of (Ula. ond m4 ht do prach cc

Used legal Search end Seizure pf Plantves aah cud Pa yonel

ers:

Meclical Mia! Protx thew GTM. the Stole Health peovligel

 

éom Dlawat Agr VYoobad ny af Cid Gay nts
casf HrehW-osesdPredfrent DEM Sn ashi ole Deep etyers of 17A9e 2 oF3
Fo Thok 9
V5 Cause Wy
—_ The State & Teas”
Ate
ClAIm #2] ° Hares Coun 4, Tehas Due to pocass of incacceraton
denied Placahves eclest to Cegisterea Polheg location TO Uode-.in elec Hent.

Vivlates Plantes freedom of Speech.

Violated Plantes due process by Means wf Dhdictment:

Denmed Planhye a Car ond Clasonable Pond.

Denied Placa ves Cg nt toe far end Speedy teat

Suloyerterd to Unhumarnt hing Con dctons.

Subjected Plain five to Crval ond KNus all Punohment TE,
Prysical abuse cAmutstred dy Aetontim end Sherif offowop and
Health care oflicets.
we Denied me) (eq West to View ne individual health records
Denied Me freedom ot religron and (ig ht 40 Practee ts
county feels by not Proraug Sawcth acefor (ahi tous Tyemns

Seq Lestere d Plaatve Lim Court Permedings cud dened
ctcess ts Coucts ond Court Pecronelll - |

Paley to estebtish Communication Portals fer “Ameri cons with
Disab Ihe cot TE. Voiceover. Demet. “Proto call

ay No. . . | |
6 ATM + u ‘ Tees Depect ment ot Law inforee men + inclu den . The Lederal
Bur 2a of Tnvest atiO"y.

Su byected Plan tye To discrminehan, Physical tnd Mental
Ouse.

Vvolatea My nas dural Prvacy Oy egal Sterth end

Sei Zure of Plan tives Soci ul Midia CLCOUNTS.
Cameladat for Vidiatim 2 CW eq htt

 
Case

Canes

1
Clam 4

ca0-py.02026+ wocumen() addr Bares /1in KSB Page dwt 17

Pag & 3 at '4
Jost lee w “Tevohiey

VF
Te Stecke pf Tee
Denied Plaatves Cag nest fo feview Pecsonro( Medical curd

ental health cdcords.
led ia TS Gel evence Camidies to Poteet Plawadive frsm Pre-

Cast fd —$-_— ———

Fjadice, discomination, 24d wnyist ingucg.

lased. Mega Starch ond. Secure ef fim of oacredt

Loled te inbaym (lambee he hes Cig tits.

Li eA a yoest to avestignt The TétoS por ond “fa Shingo)

Comm) 35, OV:

Hecas Cuinty On Hobe is lf er shuital) Le Knadja eal 2 Colch
end Sezeed jens fisted in petition, in Vidlotion ot “1 Aine ned men t

Hace s Cooly SHEET e PPS Office JALIL.

foc Mult: oy! yee plate has been Subyected +o Wwhumainge wing
Come Hawn’:

Numuetus oft et an jamade assault ésuHiry io hod petal cation
ane Mador Injulé S Ite lauded in Sechin \.

Lock rate 15 clation oS PUM Sh wr Wy OQ “Tébuccyuloses CHS OS WEE
pall, with ob Qrevivus HO pasare |

thas denied Mey eeeS 5 Nyumutad timer fo dddtcit State; one Leola
Couets, Court Parson ell ond Checks & Couct,

Subyated Plaintive do Clue aA iwc pumokment

OMe oe Tnspec tol Gey ‘al has fa) led ctteemng a Set stoctory (Coalutim -
No hove +! They granted WWW acvess to kw [boty ol pece lene

 
 

Cag

0
/ of 2
@4.42Cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 8 of 1

Sacton VT. VY elvel

Teh oe Thsig Conse 0?

th Stale of Thad

° Supobre / Ode Medical ond mente Health tecocads from. ULTMB,
Bevitaub | The Hors center, MHMZA. ~The Hees Comte Jacl; So sccal Secure My
Adiwiiseot en as Bidenw in cic Nba ter |

’ Sapte fede Ali CECslas per Farming ty Ocevunces diam The thins County
chelos dz pedimt Chie a Lrspickr Geneal Testes Depectourt of Civect us.
' Oi dec Vides Tac elence Fortoye oS Ovidence {ram Jacrwtye.

' Ordus Ds cov |

fide [eine Count) ond — Stade feultys to peowde nk he por bial te
occess HHasris County Dtoet Cleces cemkial filine syste ond The Le.
Qesdriet Vekag 5 “yen at Peer « Gav.

Cede a prove tron ordec Base: 9 cbdintien etlicers deom use of

f

uf of Wetonicel Cegtraints that Case gery -
 Biderfoupabia all Cocuments weed feta e WALH indolicd

se of fece goanst Plaurtive

apprapeate/ ardor OMA an indépenden F mMedroal CK arm nee
to HARV eo Plate ond rayyaw Facility’ clot uments toc peops%e
a ekpecey Witness

P Cidec all booking r Deter end ceports trom teas Cbarsey oly Hoten
Cty Jo! Texas V Depact meet gf (rem aa Jestice, TDWCcT,

 Beder Haces Coumty Shut Yo ello Plaiative  Maimum

90 hows a Week, Uncesticdted Kecer f 4s feccitas Low libre
Od Pore lege |.

Lido der an Incle vi Coy ew rf Yai oud pose condi fioris

1 cee OS oF low KGS cor Plant audits

 

Com Plank tor Vidlad m ct oiwit Pag hts
 

i
Cas

2 4:19-cv-02026 Document1 Filed on 06/05/19 in TXSD Page 9 of 17
Attached .

Cate Uo ——
Ca. > yf
Sachin UI. Beli
Deshu x TT oO bra,
‘ene yo The stake of Tékes

‘ Or dec On, esteobli Shad Meoge {ye iInMorter ourd Picsomerd
to p als de bts Chile Sup pelt, c ned ex, Cua te Ledocl fide Hage]
, wd tie (2 TO Mend wey.

‘ (: See Atteched Petition Atleying [OTHER CIVIL FEQLEST For
CITATION _| )

 

(on Pia nt £16 Vielotim 2 Civ] Beg ie
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 10 of 17

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”

42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color

of state or local Jaw, If you are suing under Bivens, explain how each defendant acted under color of

iti i 4 ; mp Ae ic: i“ nN © «
Dele law Artac addifional pages if needed. nurs, Dedeadent #2 jas we sapere foros we
eo} Tor oat eel op tos, Dekantint BA Nas nackee stedabes or S(d nan, Ve knelsnt BA hes
SW Pee CeCe AL PUresdrs 14M wd Porliaread ders Gmplants awa fo peakee® EMMY Hs om Pleiative -

Debnent AS ywlated YR HM ond ST censtitutioce! Anuwnemerits Pn head i *farcuing ancl SO eiay peepety
Dedendunt HE Vitated const tude otal Hime citath Weim Searuce end cull and wall Pon chnwelt boy
} t T Es! ce

III. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

oosooR

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations ofall relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
Plante pF arct(éjua mM Pegning aft yepemberc, QP iA flo 540M Tepe T
by The Hoses Coun Cony bab eoottice , Plante Way aloo Cy faye A Noyems eo 22,

Nai | ety Lee . . . wpa
Sell ene May SU Doic. in Hous Guwy ciotacds

b

B, If the events giving rise to your claim arose in an institution, desribe where and when they arose.

Between The years of Ball Aelf. as tutions cludes Hare's County Joi f-
‘ . ~ ‘
Haris county Tall Annee, Gacta Wert TPCT, OL Latver vat THT, EPP tiom vk The 7

Wyte unit TOOT.) The wais ut THOT Houston Coby Tal.
é Stadler 7 pot, OMe! wae TDF Haidar, vat They UrM6, Toahh Cer 4 Tecs

Page dof tt
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 11 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

What date and approximate time did the events giving rise to your claim(s) occur?
] OO Os, Ever.

The dites Vety due to He length of incarceration, St eon he
| Dip ation on Jal W/22/ ren Hhid; S/s/fo(s~ 2r4ecr

Jbucocy DMA D5xq . Cevigrh Be ME
TOT irceree dap (A [25/2015 0/21/2617 Tai! hier aiefian taf rc1g~ Present

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Most of m ComPleantes fave been addcessed to fhe Hy, a of ns peetor @enacen|.
Le pest tor doc amentati oh. The Heres Cauat

The hove fied +0 fe 5 pene ty mM
Sherit’s inkenat L fier Clevisivh Slim Mote ud Vall oS flocrion Pelce Dercdnent
The Sele ler of Taos has cecieved & COMPlaint fis Placntve.

Stade COMMUSIION 079 Trdiecat Mocendect 15 MN Net.
Thust fads ace adddion.! fo the wl geg Cleans in Atte bed Section IL (a\ee)

Vv. Injuries
If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, ifany, you required and did or did not receive.
LS racdured Orbital Socket, Split Ip, 0b dove ine | Swelling, Cat aged cub best,
. ‘ foo
(ancusior, Chiped teeth, Garred €G4e, Swolltn testizals, deveate) Teptawn ;
! f

TS Exs poste poe Ken femer lacerations , frachw ad Nose , RTS.B

‘ oo A.
ond ¢ sitaal te healthy, fac, WteRs) pang fiscte
t

Loy. ve eget -
Vad Maer ments Wee US obi tetory
ty lth ond petiptal Pd teiadtr Aathorrty.

Thi Hos Cones Den Tan medrc al Cate git ° “], Maittal

Hucdton rice cad (MG Sea ticts

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. « (eq ist a Dench Ageing.
* TD (eg pest Couct +0 epprocreate t ds to 4 aL . :
PP 7 VUncs pron a Pevade (vestige tar bo Collec |

Sicenet fo- 6 Tare Teal.

(Ca pest Hee ct DO Dt So vow for | os
Tiel Tewsyer mee SIRO ee 2 000 fer “4 fees ened AS PnaH 1a Aicvog “
"TD ce nest i i woo °* i Zt

Ut § Lc0e, 1 dawaag ex fem Macy And, (033 of Ie om) Eber ty

(se @ Attache aj. ce te

Page Sof U1
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 12 of 17

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C, § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
ve

[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the j c
events giving rise to your claim(s). Hares County Toul, Hester. ety Jeu) QerZa wert P

tL,
t , Cathe vin + TDC East Ham unt The , Wance unct TB; The Well yack TPRe
mths County PAE Aa Sheil UArt TOC Jj Byré it THe , Hockey unk THE.

sj TT onl
YT Mp hath daly ne ve Medea! Brrch WA cot paw Johan Coal TOE,

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Xt Yes
IE] No

[| Do not know

e. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

i] Yes
FG No

[| Do not know

If yes, which claim(s)?

Office OPPs CSS 77 “J He cees. Crd ale UML ouel | ne neiet

 

Page 6 of 11
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD_ Page 13 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Dz.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Ki Yes
[ J No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

(| Yes
Ka No

If you did file a grievance:

1. Where did you file the grievance?
sted iv section YW (3)

 

2. What did you claim in your grievance?

Listed in Sect wy Tr CL i€

 

3. What was the result, if any?

Af

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Ret ition for Dem ay

 

Page 7 of Il
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 14 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did pa officials of your claim, state who you informed,
when and how, and their response, if any: ix y Bec Krew Te pected abuse. der Respare

«
WuS She Sid not hetieve Twos abuted.”

 

G. Please set forth any additional information what is relevant to the exhaustion of REE adigais rative
remedies. Dar 40 debt Loom wares end Lec (c wy Ste lave

been uncdhle to Keep legal “ol uwents mY mq Pesan Tats ne Tive (& vested
WL ofdorr

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VHI. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).
To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

IX ves
[_] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

CWT Action No. H- [G- 4/94 US De

a TTT

Page 8 of [1
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 15 of 17

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[ ] Yes
Ki] No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (Uf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiffs)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

Docket or index number

ti

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[| No

If no, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

€, Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?
5

Page 9of 13
Case 4:19-cv-02026 Document 1 Filed on 06/05/19 in TXSD Page 16 of 17

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

[ agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Mic, prs 2 1/F

Signature of Plaintiff A

Printed Name of Plaintft // xs. “Tic Dia
Prison Identification # yp 0259 oS So Toc# 027371 93

 

 

 

Prison Address Roe Baker St
te durton Tekos "7702 2.
City State Zip Code
B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page (1 of {1
Ey hi bGdse 4:19-cv-02026 Documepistiplirenypadimiittgein TXSD Page 17 of 17

HEARING AND DETERMINATION REPORT
Case# 2019-25950

1200
2A2A01N

Committee Copy
Inmates Name (Last, First , Middle) SPN#
TWOHIG JOSHUA ANTHONY 2590580

Synopsis of Inmate Statement (As recorded by a Disciplinary Committee Member)

Date of Report Date of Hearing
5/14/2019 5/21/2019 ;

 

DO Rhem 132534-has advised us of your refusal to appear in Disciplinary Court. Due to your refusal to participate in the Disciplinary Court
proceedings your Due Process hearing was held in absentia by the Disciplinary Committee.

Hearing determination based upon statements and/or report.

 

Evidence Factor(s)

 

OFFENSE Inmate Plea Committee Finding
1105 FIGHTING NG G

 

Incident Type: Sanction:

Major 15 days loss of visitation and commissary privileges

 

 

Additional Information

Sanctions for this offense willrun: |§ Consecutive - Day for day

15 total days to serve for this case

You have the right to appeal this Disciplinary Sanction. See the attachment for an explanation of the ranges of sanctions and notice of
appeal.

Note- Disciplinary Separation time is accompanied by Loss of Commissary and/or Visitation Privileges for the specified period.

 

 

 

Disciplinary Committee Member Senior Hearing Officer
Detention Officer Sergeant
J. Calacat L. Warburton

x
